                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

RICARD WALTER TAYLOR,

                       Petitioner,                     Case No. 1:18-cv-809
v.                                                     Honorable Paul L. Maloney
GREGORY SKIPPER,

                       Respondent.
____________________________/

     ORDER REGARDING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

                This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

On November 30, 2018, the Court entered a judgment denying the petition. (ECF No. 14.) The

Court also denied Petitioner a certificate of appealability. (ECF No. 13.) Petitioner now has filed

a notice of appeal.     Petitioner is seeking leave to proceed on appeal in forma pauperis.

(ECF No. 17.)

                Federal Rule of Appellate Procedure 3(e) provides that the appellant must pay all

required fees at the time a notice of appeal is filed with the district court. The docketing fee for a

case on appeal is $500.00. See 28 U.S.C. § 1913; 6 Cir. I.O.P. 3; Court of Appeals Miscellaneous

Fee Schedule § 1 (Sept. 1, 2018). In addition, under 28 U.S.C. § 1917, a $5.00 filing fee must be

paid to the district court. Petitioner has failed to pay the required fees.

                A prisoner who is unable to pay the required filing fees may seek leave to appeal

in a § 2254 action in forma pauperis pursuant to Rule 24(a) of the Federal Rules of Appellate

Procedure. Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997). Petitioner has complied with

Rule 24(a), which requires him to file a motion for leave to proceed in forma pauperis and an
affidavit showing his inability to pay the required fees (as prescribed by Form 4 of the Appendix

of Forms), his belief that he is entitled to redress, and a statement of the issue he intends to present

on appeal. The documents show that Petitioner is unable to pay the filing and docket fees required

for an appeal. In light of his indigence, Petitioner may proceed in forma pauperis on appeal

without pre-paying or giving security for fees and costs. Fed. R. App. P. 24(a)(2). Therefore,

Petitioner is not required to pay the $505.00 fee for filing an appeal. See Kincade, 117 F.3d at 951

(holding that 28 U.S.C. § 1915(b) provides that the fee provisions of the Prison Litigation Reform

Act of 1995 do not apply to an appeal from a decision on an application for habeas relief).1

                 IT IS ORDERED that Petitioner’s motion for leave to proceed in forma pauperis

on appeal (ECF No. 17) is GRANTED.



Dated:      January 16, 2019                                  /s/ Ray Kent
                                                              Ray Kent
                                                              United States Magistrate Judge




1
 This Court notes that under 28 U.S.C. § 2254 and Rule 24(a)(3) of the Federal Rules of Appellate Procedure, it is
not required to address whether the instant appeal is taken in good faith because Petitioner did not proceed in forma
pauperis in the district court. See 28 U.S.C. § 2254; Fed. R. App. P. 24(a)(3).


                                                         2
